DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 01/11/2022. 
Acknowledgement is made to the cancellation of claim 12 and is sufficient to overcome the rejection set forth in the previous office action. 
Claims 1-11 and 13-21 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, 13, 14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Taimisto ’91 (US-6669691-B1) in view of Rioux (US-20050020965-A1) and Taimisto ’35 (US-20040087935-A1).
Regarding claim 1, Taimisto ’91 teaches an instrument (Fig. 1; surgical probe 10), comprising: a sheath (Fig. 1; shaft 14) having a distal end (Fig. 1; distal end 76); a cannula (Fig. 4; tubular main support element 46) at the distal end of the sheath; and a cutting electrode () at the distal end of the sheath, wherein at least one of: (i) an exterior surface of the cannula, and (ii) a cutting electrode surface that faces the exterior surface, is longitudinally slidable along the other of the exterior surface and the cutting electrode surface during movement of at least one of the cutting electrode and the cannula relative to the other of the cutting electrode and the cannula (), wherein the cannula and the cutting electrode are movable from a first configuration, in which the cannula and the cutting electrode are independently movable, to a second configuration, in which the cannula and the cutting electrode are coupled so as to move in unison, wherein one of the cannula and the cutting electrode includes a protrusion on a distal end of the cannula or the cutting electrode.  
However, Taimisto ’91 fails to teach the cannula as a fluid cannula. Rioux teaches (Para. [0007]- [0013]) a medical probe comprising a probe shaft having a tubular wall and a lumen with the ability to be comprised of an inner and outer tubular body slidably disposed in a manner with one tubular body located within the other tubular body. Rioux further teaches (Para. [0013]) both inner and outer tubular 
Taimisto ’91 in view of Rioux is further silent on the teaching that the protrusion is non-conductive. Rioux instead teaches (Para. [0030] the inner and outer tubular bodies as being able to be made from a variety of suitable materials as understood by those skilled in the art, such as plastics and polymers)
Taimisto ’35 teaches an electrosurgical instrument with an RF energy transferring electrode to apply energy and heating to tissue (Fig. 1A-B; catheter based probe 100 containing an electrode 104). Taimisto ’35 further teaches the protrusion being non-conductive (Fig. 1B; insulation device 106).  It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Taimisto ’35 into the device of Taimisto ’91 in view of Rioux as Taimisto ’35 teaches (Para. [0007] “the electrical insulation focuses energy, thereby providing a more efficient apparatus” & Para. [0065] “The insulation device prevents air, blood or other biological fluids from cooling the tissue below the insulation device while the electrode is transferring energy to heat the tissue”) the benefit of the protrusion being made of a non-conductive material in order to provide better treatment of the tissue by the electrode.  
Regarding claim 2, Taimisto ’91 further teaches the instrument of claim 1, wherein at least one of the cutting electrode and the fluid cannula is movable relative to the sheath between an extended configuration (Fig. 6; displays main support elements 40  containing distal electrode members 12 located in an extended configuration) relative to the distal end of the sheath and a retracted configuration relative to the distal end of the sheath (Fig. 7; electrode support elements 40 containing distal electrode members 12 are shown as retracted into the distal end 76 of shaft 14
Regarding claim 3, Taimisto ’91 further teaches the instrument of claim 1, wherein the cutting electrode and the fluid cannula are movable relative to the sheath between respective extended configurations (Fig. 6; displays main support elements 40  containing distal electrode members 12 located in an extended configuration) relative to the distal end of the sheath and respective retracted (Fig. 7; electrode support elements 40 containing distal electrode members 12 are shown as retracted into the distal end 76 of shaft 14) configurations relative to the distal end of the sheath.  
Regarding claim 6, Rioux further teaches the instrument of claim 1, wherein the cutting electrode surface is one of a plurality of spaced-apart cutting electrode surfaces that face the exterior surface of the fluid cannula (Para. [0011] & [0047] discuss the ability for the electrode to be able to be one or one of multiple electrodes).  
Regarding claim 8, Rioux further teaches the instrument of claim 7, wherein the cutting electrode includes an enlarged distal portion at a distal end of the tubular portion, and wherein the enlarged distal portion is wider than the tubular portion (Para. [0052] discusses the ability for the device to have an enlarged distal end).  
Regarding claim 9, Rioux further teaches the instrument of claim 1, wherein the fluid cannula terminates at a distal point configured to pierce tissue (Para. [0004] discusses the ability of the device to have a sharp distal tip for puncturing bodily tissue).  
Regarding claim 10, Taimisto ’91 further teaches the instrument of claim 1, wherein at least one of the cutting electrode and the fluid cannula is movable relative to the other of the cutting electrode and the fluid cannula to position a distal end of the fluid cannula distal to a distal end of the cutting electrode (Col. 4, Lines 15-40; “the electrode main portion 24 and the needle portion 26 
Regarding claim 11, Taimisto ’91 further teaches the instrument of claim 1, wherein at least one of the cutting electrode and the fluid cannula is movable relative to the other of the cutting electrode and the fluid cannula to position a distalmost end of the fluid cannula within a distal end of the cutting electrode (Col. 4, Lines 15-40; “the electrode main portion 24 and the needle portion 26 are preferably separate structural elements so that the needle portion may be moved relative to the main portion, thereby allowing the physician to selectively alter the magnitude of the needle portion penetration”).  
Regarding claim 13, Taimisto ’91 further teaches the instrument of claim 1, wherein at least a portion of the fluid cannula is electrically conductive (Col. 4, Lines 40-45; the needle portion is discussed as being formed from electrically conducting material).  
Regarding claim 14, Taimisto ’91 teaches an instrument, comprising: a sheath having a distal end; a first electrode at the distal end of the sheath, wherein the first electrode includes: a passage extending therethrough for directing a fluid through the first electrode, and a distal opening from which the fluid is emitted from the first electrode; and a second electrode at the distal end of the sheath, wherein: an exterior surface of the second electrode is configured to cut tissue, at least one of the first and second electrodes is movable relative to the other of the first and second electrodes, and at least a portion of the second electrode slidably receives at least a portion of the first electrode, wherein one of the first electrode or the second electrode includes a protrusion that extends radially outward at the distal end of the one of the first electrode or the second electrode, and wherein the protrusion is non-conductive.  
Regarding claim 19, Taimisto ’91 further teaches the instrument of claim 14, wherein central longitudinal axes of the first and second electrodes are coaxial, and wherein the first electrode and the second electrode are movable from a first configuration, in which the first electrode and the second electrode are independently movable, to a second configuration, in which the first electrode and the second electrode are coupled so as to move in unison (Fig. 6-7; electrodes 12, which contains electrode 24 and needle portion 26, is shown as having the ability to move the electrodes 12 from a withdrawn manner to an extended manner through distally sliding to make contact with tissue, an additionally ability for a second movement configuration is discussed in Col. 4, Lines 15-40; “the electrode main portion 24 and the needle portion 26 are preferably separate structural elements so that the needle portion may be moved relative to the main portion, thereby allowing the physician to selectively alter the magnitude of the needle portion penetration”).  
Regarding claims 20 and 21, the methods are considered inherent in the ordinary use of the device as described in claims 1-3, 6, 8-11, 13, 14, and 19-21 as rejected under Taimisto ’91/ Rioux/ Taimisto ’35. 

Claim 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Taimisto ’91 (US-6669691-B1) in view of Rioux (US-20050020965-A1) and Taimisto ’35 (US-20040087935-A1) further in view of Hektner (US-5944716-A).
Regarding claim 4, Taimisto ’91 in view of Rioux and Taimisto ’35 teaches the instrument of claim 1. However, Taimisto ’91 in view of Rioux and Taimisto ’35 fails to teach the instrument wherein the cutting electrode surface is an interior surface of the cutting electrode.
Hektner teaches an RF activated catheter apparatus for cutting tissue using a sharpened electrode cutting tip comprising a shaft with a lumen extending therebetween proximal and distal ends. Hektner further teaches cutting electrode surface being an interior surface of the cutting electrode (Fig. 3; RF activated catheter is used to provide RF energy to patient tissue). It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Hektner into the device of Taimisto ’91/ Rioux/ Taimisto ’35, as Hektner (Col. 4, Lines 10-15) teaches the ability for the RF energy to loosen the materials being cut located within the lumen which can then be aspirated through lumen by vacuum source. 
Regarding claim 5, Hektner further teaches the instrument of claim 1, wherein the cutting electrode surface is a radially-inner surface of the cutting electrode (Fig. 3; cutting tip 148).  
Regarding claim 7, Hektner further teaches the instrument of claim 1, wherein the cutting electrode includes a tubular portion, and the cutting electrode surface is an interior surface of the tubular portion (Fig. 3; cutting tip 148).  

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Taimisto ’91 (US-6669691-B1) in view of Rioux (US-20050020965-A1) and Taimisto ’35 (US-20040087935-A1) further in view of Shuman (US-20180263681-A1).
Regarding claim 15, Taimisto ’91 in view of Rioux and Taimisto ’35 teaches the instrument of claim 14. However, Taimisto ’91 in view of Rioux and Taimisto ’35 fails to teach the instrument further including a handle assembly at a proximal end of the sheath, wherein the handle assembly includes a first actuator, and wherein movement of the first actuator moves the first electrode relative to at least one of the distal end of the sheath and the second electrode.  
Shuman teaches an apparatus for positioning electrodes within the body through an apparatus for slidably moving multiple features relative to a sheath inserted into a body. Shuman further teaches the instrument further including a handle assembly at a proximal end of the sheath, wherein the handle assembly includes a first actuator, and wherein movement of the first actuator moves the first electrode relative to at least one of the distal end of the sheath and the second electrode (Para. [0008] discusses the primary actuator moving a primary electrode).  It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Shuman into the device of Taimisto ’91 in view of Rioux and Taimisto ’35 as Shuman teaches (Para. [0006]) the use of this positioning system for positioning the electrodes independently and controlling said electrodes at this location.
Regarding claim 16, Shuman further teaches the instrument of claim 15, wherein the handle assembly further includes a second actuator, and wherein movement of the second actuator moves the second electrode relative to at least one of the distal end of the sheath and the first electrode (Para. [0008] discusses the secondary actuator being configured to move a secondary electrode).  
Regarding claim 17, Shuman further teaches the instrument of claim 16, wherein the handle assembly further includes a handle body, and wherein the first and second actuators are each slidably coupled to the handle body, and the sheath is fixed relative to the handle body (Fig. 18A-20B; primary actuator 1132 and secondary actuator 1152).  
Regarding claim 18, Shuman further teaches the instrument of claim 16, wherein at least one of the first and second actuators is rotatably coupled to the handle body, such that rotation of the at least one of the first and second actuators relative to the handle body rotates at least one of the first and second electrodes about at least one of their respective central longitudinal axes (Fig. 18A; second actuator 1152 may be rotated relative to its longitudinal axis as shown by direction 1831).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Morris/Taimisto reference are moot in view of the new rejections under Taimisto ’91 in view of Rioux and Taimisto ’35. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794